 In the Matter ofHOCKING VALLEYMANUFACTURING COMPANYandDISTRICT 50, UNITED MINE WORKERS OF AMERICA,A. F. OF L.Case No. 9-R-2042.-Decided May 27, 1946Burr, Porter, Stanley & Treffinger,byMr. Ralph E. Weaver,ofColumbus, Ohio, andKennedy & Frost, by Mr. Leonard S Frost,ofCleveland, Ohio, for the Company.Mr. Stanley Denlinger,of Akron, Ohio, andMr Harold Moon,ofColumbus, Ohio, for the Mine Workers.Mr. John J. Brownlee,of Pittsburgh, Pa., andMr Ward Walcott,of Columbus, Ohio, for the Steelworkers.Mr. Elmer P. Freischlag,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workers ofAmerica, A. F. of L.,' herein called the Mine Workers, alleging that aquestion affecting commerce had arisen concerning the representation ofemployees of Hocking Valley Manufacturing Company, Lancaster, Ohio,herein called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Harold M. Weston,Trial Examiner. The hearing was held at Lancaster, Ohio, on February26, 1946. The Company, the Mine Workers, and United Steelworkersof America, C. I. 0., herein called the Steelworkers, appeared and par-ticipated.All parties were afforded full opportunity to be heard, to ex-amine anti cross-examine witnesses, and to introduce evidence bearingon the issues. At the hearing, the Steelworkers moved to dismiss thepetition on the ground that an existing contract is a bar to a presentdetermination of representatives. The motion was referred to the Board.For reasons stated hereinafter, the motion is hereby denied. The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.3The name appears as amended at the hearing.68 N L R. B, No. 38.315 316DECTSTONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHocking Valley Manufacturing Company, an Ohio corporation, withitsprincipal office at Cleveland, Ohio, and its only plant at Lancaster,Ohio, isengaged inthe manufacture of farm machinery and equipment.During the year 1945, the Company purchased raw materialsconsistingof cast iron,pig iron,steel castings, and bar steel, valuedin excess of$100,000, approximately 85 per cent of which represented shipments tothe Lancaster plant from points outside the State of Ohio. During thesameperiod, the Company manufactured finished productsamountingin valueto over $100,000, over 85 percent of which represented ship-mentsto points outside the State.The Company admits, and we find, thatit is engaged in commercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50,UnitedMineWorkers of America, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.United Steelworkers of America, affiliated with the Congress of In-dustrialOrganizations, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated January 4, 1946, the Mine Workers requested a col-lective bargaining conference with the Company to negotiate a contract,and stated that it represented all the production and maintenance em-ployees of the latter.Without giving its reasons, the Company refusedto enter into negotiations. On January 9, 1946, the Mine Workers filedits petition with the Board. The Steelworkers urges that a presently ex-isting contract which will not expire until July 18, 1947, is a bar to thisproceeding. The Company takes no position in the matter.Following the winning of a cross-check conducted by a Board agentinApril, 1945, pursuant to an agreement,2 the Steelworkers, on July18, 1945, entered into a closed-shop collective bargaining contract withthe Company, "on behalf of itself and members of Local Union No.3569,"3 for a term of 2 years, subject to automatic renewal for like2Case 9-R-1753.3The referei,ce to "members of Local Union No. 3569" in the preamble is not significant, inview of the exclusive recognition clause and the further provision that membership shall be acondition of employment. HOCKING VALLEY MANUFACTURING COMPANY317periods thereafter.The agreement provided that the Company was tonegotiateworkingconditions,wage rates,hours of employment, orgrievancesonly through a committee appointed or elected by LocalUnion No. 3569 or its successor. Among other provisions, the agreementprovided for the check-off of dues. The signatories to the contractwerethe Company, the Steelworkers, and a committee representing Local3569.On December 27, 1945,a specialmeeting of Local 3569 was held atwhich the members present unanimously voted to dissolve the Local.'All officers of the Local and all members of the grievance committee re-signed.The Company and the Steelworkers were thereupon notifiedof theactiontaken.The charter, books, and supplies were returned tothe Steelworkers. Each member of the Local whose dues were collectedby check-off signeda separatenoticewhich stated that the signer hadwithdrawn his membership from the Local and directed the Company toceasedeductinguniondues from his wages. Upon the receipt of thesenotices,theCompany stopped the check-off of dues.5 Petitions signedby practically all the members of the Local,stating,in substance, that thesignerswithdrew their membership from the Steelworkers and Local3569 and revoking the authority of the Steelworkers or its representa-tives to represent them, were sent to and received by the Company andthe Steelworkers about the first week in January, 1946.6Since December 27, 1945, neither the Steelworkers nor Local 3569has held anymeetingsof the employees. No new officers or grievancecommittee members have been appointed or elected, and no grievanceshavebeen presentedto the Company by the Steelworkers or the Localin behalf of the employees. Also since December 27, 1945, and up to thetime of the hearing, the Steelworkers had not demanded of the Com-pany that it enforce the check-off or closed-shop provisions of the con-tract either with respect to old employees or those hired since January1, 1946. The Steelworkers appointed an administrator of Local 3569 onor about January 15, 1946, to serve until new officers were elected, butthereisnoevidence in the record to indicate either a revival of theLocal or any other affirmative action by the administrator.7The foregoing facts indicate that Local 3569 has ceased to functionas a representativeof the employees of the Company. The contract isThere is no evidence in the record as to the number of members present at the meetingThe Steelworkers moved at the hearing that the Board instruct the Company to check-offthe dues of its employees and hold them in escrow pending the final decision of the Board Themotion was referred to the Board The Board has no authority to force compliance with theterms of the contract, and the motion is hereby denied." The petition to the Steelworkers bore 66 signatures and the petition to the Company bore67 signatures*A letter dated January 22,1946, was sent by the District Director of the Steelworkers tothe Company requesting negotiations for a wage increase,and was received after notice of thefiling of the petition. The Company did not reply to the letter, 318DECISIONSOF NATIONALLABOR RELATIONS BOARDnot being administered on behalf of the employees; it cannot be inter-preted and enforced through the application of its grievance procedure,or altered to meet changing circumstances by the process of collectivebargaining.Under these circumstances, we find that the contract isnot a bar to the present proceeding.8A statement of a Board agent, introduced into evidence at the hear-ing, indicates that theMineWorkers represents a subsantial numberof employees in the unit hereinafter found appropriate.9We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of the par-ties,that all production and maintenance employees of the Company,excluding watchmen, shop and office clerical and salaried employees,foremen, assistant foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act 10V. THE DETERMINATION OF REPRESENTATIVESThe Mine Workers urges that the pay roll of January 15, 1946, beused to determine the eligibility of the Company's employees to vote,inasmuchas there have been some discharges and lay-offs since thatdate which might be unfair labor practices. The Steelworkers requeststhe regular pay-roll date.Whether discharges or lay-offs are in violationof the Act are properly to be determinedin proceedings underSection10 of the Act. These employees, in any event, may vote subject tochallenge.We shall, therefore, deny the request of the Mine Workers,and shall adhere to our customary practice in fixing the eligibility datefor voting purposes.11We shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll periodSeeMatter ofContainerCorporation of America,61 N. L R. B. 823, and cases cited therein.0 The Field Examiner reported that the Mine Workers submitted 110 cards,72 ofwhichborethe names of employees listed on the Company'spayroll.There are approximately 81employees in the appropriate unit.The Steelworkers made no attempt to show any present membership, but relies on itscontract with the Company to establish its interest.10 This is substantially the same unit covered by the contract of July 18, 1945.11 SeeMatterof Technical MarineMaintenanceCo., Inc.,65 N L. R. B. 364. HOCKING VALLEY MANUFACTURING COMPANY319immediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Hocking Valley Manu-facturing Company, Lancaster, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision oftheRegional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by District 50, United Mine Workers ofAmerica, A. F. of L., or by United Steelworkers of America, C. I. 0.,for the purposes of collective bargaining, or by neither.MR GERARD D. REILLY, concurring specially :Although I agree with the decision of my colleagues in this case, itseems to me unnecessary to enter into any extended discussion of thereasons for not regarding the contract as a bar to an immediate elec-tion.12The facts recited by the majority in their decision show that after thecontracting Steelworkers local became defunct, the Company recognizedthe fact and no longer enforced or recognized the contract as binding andfurthermore has not urged it as a bar to these proceedings.We therefore are confronted with a situation where both of the con-tracting parties have dissolved the contract and no valid and existinginstrument remains as a bar. This is clearly distinguishable from thecircumstances in the cases cited herein, as in those cases only one of thecontracting parties sought to escape its contractual obligations.12 See my dissents in theMatter of Container Corporation of America,61N L. R B 823,andMatter of News Syndicate Co., Inc.,67 N. L. R B 1178.